This matter comes before us on a report of the local grievance committee and the board of governors of the State Bar, after an investigation of charges filed against Earl C. Hall, called respondent. The latter was charged with having received funds from two separate clients for certain specified legal services which he agreed to perform, and in which it is alleged he failed to fulfill his professional obligations.
The evidence is in very little dispute. Respondent admitted that he received from the two different clients money for which he agreed to secure divorces for them. In the first case he ultimately secured a *Page 68 
divorce but not until long after the time at which he should have carried the proceedings to an end, and it appears that they were not even commenced until after complaint in regard to his conduct was made to the State Bar. In the second case he never performed any legal services, but he gives as an excuse therefor that after a considerable period of time he thought, for various reasons, it was unnecessary that he secure the divorce. He did not, however, offer to return any of the fee paid to him.
The whole record shows a situation very similar to that of Inre Shelley, 56 Ariz. 303, 107 P.2d 508. The local grievance committee recommends disbarment, and the board of governors apparently from the record was of the opinion that that would be the necessary result if the case was transmitted to us, although they made no formal recommendation in the premises.
On the whole record we are satisfied that respondent is no longer qualified to serve the public in the capacity of a member of this Bar, and he is accordingly disbarred from the practice of law in the state of Arizona.
McALISTER and ROSS, JJ., concur. *Page 69